     Case 2:18-cr-00103 Document 22 Filed 12/07/20 Page 1 of 4 PageID #: 64



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:18-00103

DERRICK CLARK

                       MEMORANDUM OPINION AND ORDER

      Trial of this action is currently scheduled for December

15, 2020.     However, on March 13, 2020, the President of the

United States declared a national emergency under the National

Emergencies Act, 50 U.S.C. § 1601 et seq., in light of the

COVID-19 pandemic.      The impact of the pandemic is well-

documented and, in order to lessen the spread of the disease, a

number of measures have been instituted in this court over time,

including the delay of certain criminal matters.             See General

Order and General Order # 3 entered in In Re: Court Operations

Under the Exigent Circumstances Created by the COVID-19

Pandemic, No. 2:20-mc-00052 (S.D.W. Va. March 13, 2020 and March

23, 2020) (Johnston, C.J.).        On April 14, 2020, the earlier

delay of in-person criminal proceedings was extended through May

31, 2020.     See General Order # 5 entered in In Re: Court

Operations Under the Exigent Circumstances Created by the COVID-

19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. April 14, 2020)

(Johnston, C.J.) (ordering all civil and criminal petit jury

selections and trials scheduled to commence from the date of the
   Case 2:18-cr-00103 Document 22 Filed 12/07/20 Page 2 of 4 PageID #: 65



order through May 31, 2020 continued until further order of the

court and that the time period of continuances implemented by

the order be excluded under the Speedy Trial Act).           On May 22,

2020, civil and criminal petit jury selections and trials

scheduled to commence from the date of the order through June

30, 2020 were continued until further order of the court.            See

General Order # 6 entered in In Re: Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. May 22, 2020) (Johnston, C.J.).

     On June 25, 2020, an order was entered allowing for the

resumption of jury trials effective July 1, 2020.           See General

Order # 7 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-

00052 (S.D.W. Va. June 25, 2020) (Johnston, C.J.).           However, on

September 18, 2020, due to the increased presence of COVID-19 in

the community, all civil and criminal petit jury selections and

trials were once again continued until further order of the

court.   See General Order # 9 entered in In Re: Court Operations

Under the Exigent Circumstances Created by the COVID-19

Pandemic, No. 2:20-mc-00052 (S.D.W. Va. September 18, 2020)

(Johnston, C.J.).    In so doing, the court found that “with

regard to criminal trials, due to the Court’s reduced ability to

obtain an adequate spectrum of petit jurors and the effect of

the above public health recommendations on the availability of

                                     2
   Case 2:18-cr-00103 Document 22 Filed 12/07/20 Page 3 of 4 PageID #: 66



counsel and Court staff to be present in the courtroom, the time

period of the continuances implemented by this Order will be

excluded under the Speedy Trial Act.”        Id.   On December 4, 2020,

General Order #10 was entered in In Re: Court Operations Under

the Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. December 4, 2020) (Johnston, C.J.).

General Order #10 keeps the restrictions of General Order #9 in

place.

     In ordering the continuance of defendant’s trial, the court

finds that, due to the current danger to the public health

caused by COVID-19, the ends of justice served by ordering the

continuance outweigh the best interest of the defendant and the

public in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

In so finding, the court considered the factors outlined in 18

U.S.C. § 3161(h)(7)(B) and finds that a failure to order this

continuance “would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

Id. § 3161(h)(7)(B)(i).

     Accordingly, the court hereby ORDERS as follows:

  1. Trial of this action is continued until January 26, 2021,

     at 9:30 a.m., in Charleston.        Jury instructions and

     proposed voir dire are to be filed by January 19, 2021.




                                     3
   Case 2:18-cr-00103 Document 22 Filed 12/07/20 Page 4 of 4 PageID #: 67



  2. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from this

     Order until the trial is excludable for purposes of the

     Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 7th day of December, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     4
